DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 10, it is not clear wherein the specification describing the mixture of the superheated chemical steam vapors has a single nanoscale particle size.  Paragraphs 23 and 26 describe the chemical vapor steam 
With respect to claim 1, the specification doesn’t describe “condensing the mixture sequentially to form a formulated wet process chemical thin film on all surfaces of the nanoscale trench structures”.  Paragraph 33 appears to describe the mixture is condensed to form wet formula chemical thin film on the nanoscale trench structure surfaces but it doesn’t specifically describe that all surfaces are covered with the wet formula thin film.
With respect to claims 1, 2, 8 and 10, it is not clear wherein the specification describing a mixture of superheated chemical steam vapors or superheated chemical gas.  For the purpose of examination, superheated is understood as heated according to paragraph 32 of specification describing that the chemical steam vapor and the chemical gas are created by heating.
With respect to claim 2, it is not clear wherein the specification describing “heating a liquid chemical to a temperature above its boiling point but lower than its super critical point to created superheated chemical steam vapor”.   For the purpose of examination, this is limitation is understood as heating a liquid chemical to a temperature above its boiling point” as described in paragraph 32 of the specification.
Claims 2, 6-8, 11 are rejected for depending on rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “the mixture of has a single nanoscale particle size” is vague and indefinite because it is no clear what this limitation encompasses.  The specification doesn’t define what it is.  Paragraphs 23 and 26 describe the chemical vapor steam mixture has nanoscale particles.  Therefore, for the purpose of examination, “a single nanoscale particle size” is interpreted as nanoscale particles.  Clarification is required.
With respect to claims 1 and 10, it is not clear what “superheated” encompasses.  The specification doesn’t describe nor define what “superheated” is.  For the purpose of examination, “superheated” is understood as “heated” according to paragraph 32 of specification describing that the chemical steam vapor and the chemical gas are created by heating.
Claims 2, 6-8 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorimer and further in light of Butterbaugh (US 2018/0214915) and Keyser et al. (US 5,156,173).
 	With respect to claim 10, Lorimer describes a wet processing method comprising: positioning a substrate in a process chamber; treating the substrate with a mixture of water steam vapor and chemical gases such as IPA, ammonia, hydrogen chloride, hydrogen bromide, hydrogen fluoride (claims 1-4, 10-13; col. 5, lines 59-62); purging the chamber with heated N2 174 (col. 12, lines 13-18; col. 14, lines 49-55); rotating the substrate with rotating mechanism (claims 1, 10; col. 5, lines 19-22); rinsing the substrate with deionized water and ultrasonic energy (col. 9, lines 1-5; col. 13, lines 1-5); providing a steam with isopropyl alcohol to clean the substrate (col. 15, lines 5-11); drying the substrate with heated N2 gas and removing the substrate from the chamber (col. 15, lines 24-30).  Unlike claimed invention, Lorimer doesn’t describe the rotating mechanism includes rotating a magnetic rod.  Butterbaugh teaches a rotating mechanism that utilizes magnetic levitation motor disposed within the substrate support and the rotational motor via a pivot rod (paragraph 8).  It would have been to one skill in the art before the effective filing date of the invention to use such rotating mechanism in light of Butterbaugh because it would facilitate in rotating the substrate during the cleaning process as desired by Lorimer with expected results.

 	With respect to limitations and the limitation of wherein the process chamber comprises an upper section, a middle section, and a lower section and wherein the middle section is configured to rotate 90 degree clockwise and counterclockwise for substrate loading and unloading.  The apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims. In re arczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 (CCPA 1947).  In this cases, there are no processing steps that connect the apparatus limitations to the process claims. They do not affect the process in a manipulative sense.  Therefore, they have no patentable on the process claims.  The limitation of “configured to” is considered as “capable of”.  Therefore, it doesn’t necessarily linking the loading, unloading the substrate into a process chamber to the rotation of the middle section of the chamber.
.
Allowable Subject Matter
Claims 1, 2, 6-8, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 1 and its dependent claims 2, 6-8, and 11, the applied prior art doesn’t describe vertically rotate the substrate during the processing including the steps of: conditioning the process chamber with hot nitrogen gas; and treating the substrate sequentially with a mixture of superheated chemical steam vapors and higher temperature chemical gases, wherein the mixture has a single nanoscale particle size and wherein treating the substrate comprises: bringing the superheated chemical steam vapors and the higher temperature chemical gases into the process chamber sequentially, causing the mixture to penetrate into the nanoscale trench structures; 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713